• — ■ Appeal by plaintiff from an order of the Supreme Court, Kings County, dated March 3, 1969, which granted the motion of Jean Mittman, a judgment creditor of defendant, to vacate a confession of judgment entered in the office of the County Clerk of Kings County in the sum of $15,005 in favor of plaintiff against defendant, on the ground that said "judgment was in fraud of creditors. Order reversed, on the law and in the exercise of discretion, without costs, and case remitted to Special Term for a hearing and a. new determination, as herein • indicated. The findings of fact below have not been affirmed. In our opinion the confession of judgment' was sufficiently detailed and definite to meet the requirements of CPBR 3218. In view of the conflicting affidavits and supporting proof, it should not have been held void as in fraud of creditors without a hearing; and a plenary hearing should be held so that all the facts may be adduced and evaluated (Albert v. Wender, 19 A D 2d 737). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Kleinfeld, JJ., concur,